961 F.2d 1546
Arthur JONES, Plaintiff-Appellant,v.AMERICAN BROADCASTING COMPANIES, INC., Defendant-Appellee.
No. 88-3925.
United States Court of Appeals,Eleventh Circuit.
June 5, 1992.

Paul A. Louis, Miami, Fla., for plaintiff-appellant.
Gregory G. Jones, Tampa, Fla., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Elizabeth A. Kovachevich, Judge.
On Remand from the Supreme Court of the United States
Before TJOFLAT, Chief Judge, ANDERSON, Circuit Judge, and JOHNSON, Senior Circuit Judge.
PER CURIAM:


1
This appeal is before us after a remand from the United States Supreme Court for further consideration in light of Milkovich v. Lorain Journal Co., 497 U.S. 1, 110 S.Ct. 2695, 111 L.Ed.2d 1 (1990).   See Jones v. American Broadcasting Cos., --- U.S. ----, 111 S.Ct. 239, 112 L.Ed.2d 199 (1990).   Having reconsidered our decision affirming the district court's judgment in Jones v. American Broadcasting Cos., 694 F.Supp. 1542 (M.D.Fla.1988), we once again affirm.


2
The Supreme Court's opinion in Milkovich addressed an affirmative defense against a defamation action.  Milkovich clarified that merely labeling an allegedly defamatory statement an "opinion" does not insulate that statement against a defamation action.  Milkovich, 497 U.S. at ----, 110 S.Ct. at 2705.   While the district court in the present case found that certain allegedly defamatory statements represented non-actionable opinions, Jones, 694 F.Supp. at 1552, it also found that, "[t]aken in context and without giving the broadcast any 'tortured' interpretation, ... a reasonable person would not have interpreted the broadcast, in whole or in part, as being defamatory to [appellant]."  Id. at 1553.


3
Without a showing of defamation, however, the question of affirmative defenses obviously does not arise.   The district court's finding of no defamation therefore logically precedes its finding of non-actionable opinion.   Only the latter finding, however, arguably could be affected by the Supreme Court's opinion in Milkovich.   Accordingly, we see no reason to reconsider our affirmance of the district court's judgment on the alternate, and logically prior, ground of absence of defamation.


4
The judgment of the district court is AFFIRMED.


5
IT IS SO ORDERED.